NUMBER 13-05-00289-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
____________________________________________________________
 
                                  IN
RE J. RAY MCDERMOTT, INC.  
____________________________________________________________
 
                                  On
Petition for Writ of Mandamus
___________________________________________________________
 
                               MEMORANDUM
OPINION
 
      Before
Chief Justice Valdez and Justices Hinojosa and Rodriguez 
                                 Per
Curiam Memorandum Opinion
                                                              




The Judicial Panel on Multidistrict Litigation (the AMDL Panel@) ordered the transfer of seventy-one silica
exposure cases to a pretrial court for consolidated pretrial proceedings.  See In re Silica Products Liability
Litigation, No. 04-0606 (Tex. M.D.L. Panel Nov.10, 2004).[1]  The pretrial court found that one of the
transferred cases had been filed before the effective date of the multidistrict
statute and rule, and accordingly, transferred that case back to its original
trial court.  J. Ray McDermott, Inc., a
defendant in the silica lawsuits pending in the pretrial court, filed a petition
for writ of mandamus seeking relief from this order of transfer.  Relator contended that the pretrial court did
not have jurisdiction to enter the order transferring the case back to the
347th District Court, and accordingly, the order was void.  The Court requested a response from the real
parties in interest, and such response was filed on May 6, 2005.  
On June 17, 2005, relator filed a motion to dismiss
the petition for writ of mandamus. 
Accordingly, this original proceeding is dismissed without prejudice and
without reference to the merits.
PER CURIAM
 
 
Memorandum
Opinion delivered and filed
this
23rd day of June, 2005.
 




[1] The Honorable Errlinda Castillo is both a Justice on this Thirteenth
Court of Appeals and a member of the Multidistrict Litigation Panel.  See Tex.
Gov=t Code Ann. ' 74.161 (Vernon 2005) (creating the
judicial panel on multidistrict litigation). 
We note that Justice Castillo is designated as Anot sitting@ for the decision by the
Multidistrict Litigation Panel in In re Silica Products Liability Litigation,
No. 04-0606 (Tex. M.D.L. Nov. 10, 2004), and she did not participate in any
manner in this original proceeding.